UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7136



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


PHILLIP BOOKHARD,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Margaret B. Seymour, District Judge.
(CR-97-839, CA-99-3301-5-24)


Submitted:   November 26, 2001             Decided:   January 11, 2002


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Phillip Bookhard, Appellant Pro Se. Stacey Denise Haynes, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Phillip Bookhard seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. United States v. Bookhard, Nos. CR-97-839; CA-

99-3301-5-24 (D.S.C. filed May 1, 2001; entered May 2, 2001).   We

deny the Government’s motion to dismiss for failure to comply with

the Federal Rules of Appellate Procedure.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2